Name: Council Regulation (EEC) No 1460/80 of 9 June 1980 limiting the granting of production aid for Williams pears and cherries, preserved in syrup, for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 146/4 Official Journal of the European Communities 12. 6 . 80 COUNCIL REGULATION (EEC) No 1460/80 of 9 June 1980 limiting the granting of production aid for Williams pears and cherries , preserved in syrup, for the 1980/81 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2999/79 ( 2 ), and in particular Article 3a ( 5) thereof, Having regard to the proposal from the Commission , Whereas Article 3a of Regulation (EEC) No 516/77 established a system of production aid for certain products processed from fruit and vegetables ; whereas in cases where the situation evisaged in paragraph 5 of the said Article arises , it is possible to limit the granting of production aid to a specified quantity , taking account of average Community production over the three years preceding the marketing year for which aid is fixed ; Whereas, for the 1980/ 81 marketing year, such a situa ­ tion is likely to arise in the case of Williams pears and cherries , preserved in syrup , listed in Annex la to Regulation (EEC) No 516/77 ; whereas, therefore, the granting of production aid in respect of those products should be limited to a specified quantity in accordance with the abovementioned criteria , HAS ADOPTED THIS REGULATION : Article 1 For the 1980/ 81 marketing year, the granting of production aid shall be limited :  in the case of Williams pears , preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, to 74 000 tonnes ,  in the case of hard-fleshed heart cherries and other sweet cherries, preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, to 26 750 tonnes ,  in the case of Morello cherries, preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, to 49 140 tonnes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from :  15 July 1980 in the case of products referred to in the first indent of Article 1 ,  1 May 1980 in the case of products referred to in the second and third indents of Article 1 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 June 1980 . For the Council The President F. FOSCHI ( i ) OJ No L 73 , 21 . 3 . 1977 , p. 1 . I 2 ) OJ No L 341 , 31 . 12 . 1979 , p. 1 .